Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art, alone or in combination, does not disclose a collapsible, two level animal litter containing apparatus, comprising: a foldable cover having an open bottom, with an entrance defined in one of the cover sides; a foldable collapsible frame assembly that supports the foldable cover, the foldable frame assembly is movable from a collapsed position to a use position and includes: a top frame having first and second sets of opposing parallel sides; cross member sections pivotally connected to each of the parallel sides of the first and second side frames at a medial location, the cross member sections being pivotable from a position adjacent to a respective one of the parallel sides of the first and second side frames in the collapsed position toward an opposite one of the first and second side frames to a horizontal orientation in the use position with free ends of opposing ones of the cross member sections being connected to one another to form medial cross members that extend between the first and second side frames in the use position; bottom member sections pivotally connected to each of the parallel sides of the first and second side frames at a bottom location, the bottom member sections being pivotable from a position adjacent to a respective one of the parallel sides of the first and second side frames in the collapsed position toward an opposite one of the first and second side frames to a horizontal orientation in the use position, with free ends of opposing ones of   the bottom member sections being connected to one another to form bottom cross members that extend between the first and second side frames in the use position to form a bottom of the foldable frame assembly; a medial divider connected to the medial cross members, the medial divider extends horizontally in the use position; the foldable frame assembly supports the foldable cover; the medial divider defines upper and lower compartments within the foldable cover in the use position and an internal pet opening between the two internal compartments; and the entrance is defined in the one of the cover sides into the upper compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of multi-level pet shelters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644